Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 3, 5-8, 10, 12-14, 16-17, 19-20 are currently pending.
Response to Arguments
Applicant’s arguments with respect to rejections made under §103, have been fully considered but are moot in view of new ground of rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 3, 7-8, 10, 16-17, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morimura (JP2011138560) in view of Saito (JP2002288784) in further view Kimura (US 2006/0095286 A1)

As per claim 16, 
A vehicle rental system in which a number of vehicles is provided to a defined user group for a temporary use period, the defined user group being residents and/or renters of one or more locations at which the vehicles are made available exclusively to the defined user group, said one or more locations having one or more parking spaces reserved for the provided vehicles, wherein the vehicle rental system comprises: ( Morimura: Description Page 1, Par.32, Par.16)
a parking space sensor operatively configured to monitor the one or more parking spaces reserved for the provided vehicles in order to detect a presence or absence of a vehicle ( Morimura: Par.9, Par.75-76, displaying the start and end use time represent verify a presence or absence of a vehicle, Par.33)
 While Morimura teaches the one or more parking spaces of the respective one or more locations  and the user ID (Par.16, Par.35), Morimura does not teach an access control sensor operatively configured to detect vehicles at an access control to each of the respective one or more locations  and to verify user IDs corresponding to detected vehicles for access, however, this is taught by Saito (Saito: Par.6, Par.14, Par.31)  It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the access control feature for the same reasons its useful in Saito-namely, restricts entry / exit of a vehicle. (Par.31). The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of combination were predictable.
Morimura further  teaches  a computer-implemented reservation system coupled with the parking space sensor, the computer-implemented reservation system comprising a processor and memory for storing executable program code segments; ( Morimura: Par.9, Par.75-76, displaying the start and end use time represent verify a presence or absence of a vehicle, Par.33)  Morimura does not teach the access control sensor, however this is taught by Saito ( Saito: Par.6, Par.14, Par.31) It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the access control sensor feature for the same reasons its useful in Saito-namely, restricts entry / exit of a vehicle. (Par.31). The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of combination were predictable.
Morimura further teaches create rental reservations for  available vehicles based on a user input, the user input for each respective rental reservation, the user input for each respective reservation comprising at least one item of data relating to a rental start period and a rental end period of the vehicle, along with a user ID ( Morimura: Description Page 1,  Par.47, Par.51, Par.13) 
 While Morimura teaches determine based on the detection of the vehicle by the parking space sensor, a return of the vehicle,  the vehicle is present in the one or more parking spaces, a first rental reservation (par.8, when the use of the vehicle by the user is terminated after the use of the vehicle is enabled by the switching means. Updating means for updating the user's usage history based on the use of the vehicle, and when the use of the vehicle by the user is completed, the time reserved by the reservation means and the vehicle Determining means for determining whether or not the actual usage time matches, and the updating means updates the usage history as provisional information that can be corrected later when the judgment means makes a mismatch determination. Par.9, Time measurement is started, and when the vehicle detection signal can be received again, it is determined that the use of the vehicle has ended, and the measurement of the use time by the use time calculation unit is ended., par.73, when the vehicle returns to the storage space, the signal from the sensor 8α is received, so that it is determined that the use is finished (YES in step S215), and the measurement is finished.)
Morimura in view of Saito does not teach the early return,  identify, via a user interface and based on the determined early return, the item as being available for a second rental reservation at an earlier rental start period than an rental start period according to which the second rental reservation is created, wherein the earlier rental start period is prior to an expiration of the rental end period stored in the reservations system for the first rental reservation of the item, wherein the rental start period of the second rental reservation is subsequent to the expiration of the rental end period of first rental reservation. However, this is taught by Kimura (Kimura : par. 274, the clearance stock monitor unit detects whether a period of a predetermined number of days or more is present between one of the planned due date [ the planned due date represents expiration of the rental end period of first rental reservation ]  and due date in the rental information [the due date is the actual return date of the item] and a desired rental start date in the reservation information [ this represents the rental start period of the second rental reservation ], when the clearance stock monitoring unit 20g confirms that the period of the predetermined number of days or more is present for the rental product in the reservation information, transmits information representing that the rental product will be rented at a reduced rental fee, to either the user terminal 10 of another user who registers a reservation for the rental product  [ notifying the user who made the second rental reservation for the  product that the product is available for an early rent at a reduced rental fee ], or the user terminals 10 of all users.  Par. 144, [the earlier rental period corresponds to the clearance stoke period which is the period after detecting the early return of the first rental reservation and before the rental start period of the second rental reservation], Par. 145, The rental shop see also Par.275-277) Kimura further teaches wherein the second rental reservation is created prior to the early return of the item. (Kimura : par. 274, when reservation information is registered in the storage unit 20O., refers to rental information on a rental product in the reservation information, when the due date of the rental information is registered in the storage unit 20CL, refers to reservation information on a rental product in the rental information, and confirms whether a period of a predetermined number of days or more is present between one of the planned due date and due date in the rental information and a desired rental start date in the reservation information,  [  this confirmation requires a known desired rental start date of the second rental reservation which indicates that the second rental reservation is created prior to the early return of the item ] see also par.144).  It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the early return of the item and making available for a second rental reservation that was created prior the early return feature for the same reasons its useful in Kimura-namely, to prompt a member who reserves a rental product to rent in the clearance stock period the rental product which has been returned earlier than expected (par.145).  Both Morimura and Kimura deal with rental reservation system and one skilled in the art would have recognized that using Kimura’s technique would improve the system due to their similar purposes and functions.  Moreover, based upon the level of skill displayed in the references, modifying the base system in such a manner could have been implemented through routine engineering producing predictable results.

Morimura further teaches identify, via a user interface and based on the determination, the vehicle as being available for a rental reservation, an expiration of the rental end (Morimura: Par.67-68, Par.9, Par.75-76, Par.33, Par.47, the real-time reservation status is indicated, Par.42)
Morimura does not teach opening the access control to a respective one of the one or more locations in response to detecting, by the access control sensor, a vehicle at the access control to the respective one of the one or more locations and verifying access rights assigned to a user ID that corresponds to the detected vehicle, however, this is taught by Saito (Saito: Par.6, Par.14, Par.31)  It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the access control feature for the same reasons its useful in Saito-namely, restricts entry / exit of a vehicle. (Par.31). The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of combination were predictable.
While Morimura teaches  a user interface device by which the user provides the user input, a display of the user interface device  displays the identified vehicle as being available for rental reservation ( Morimura: Description Page 1,  Par.47, Par.51, Par.13, par.37, par. 33) Morimura in view of Saito does not teach the item as being available for the second rental reservation prior the expiration of the rental end period of the first rental reservation, however, this is taught by Kimura ( par. 274, when the clearance stock monitoring unit 20g confirms that the period of the predetermined number of days or more is present for the rental product in the reservation information, transmits information representing that the rental product will be rented at a reduced rental fee, to either the user terminal 10 of another user who registers a reservation for the rental product, [ notifying the user who made the second rental reservation for the  product that the product is available for an early rent at a reduced rental fee ] par.145, par.110, par.197 ) It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the early return of the item and making available for a second rental reservation that was created prior the early return feature for the same reasons its useful in Kimura-namely, to prompt a member who reserves a rental product to rent in the clearance stock period the rental product which has been returned earlier than expected (par.145).  Both Morimura and Kimura deal with rental reservation system and one skilled in the art would have recognized that using Kimura’s technique would improve the system due to their similar purposes and functions.  Moreover, based upon the level of skill displayed in the references, modifying the base system in such a manner could have been implemented through routine engineering producing predictable results.

 As per claim 7, Morimura in view of Saito and Kimura teaches claim 16. Morimura further teaches:
wherein free parking spaces are detected by the parking space sensor and reported to a parking space organizer device of the reservation system, wherein data is transmitted to a user interface integrated into the vehicle, and/or to user interfaces, at the location with the parking spaces with which are available (Morimura: Par.67-68, Par.9, Par.75-76, Par.33, Par.47, the real-time reservation status is indicated, Par.42, Par.66) 

As per claim 8, 
wherein a reservation of an available parking space is carried out by the reservation system based on a user input ( Morimura: Description Page 1,  Par.47, Par.51)

As per claim 17, Morimura in view of Saito and Kimura teaches claim 16. Morimura further teaches:
wherein the one or more parking spaces are arranged in one or more properties of a community of owners and only defined Individuals of the property are allowed to participate in the vehicle rental system for their property. ( Morimura: Description Page 1, Par.32, Par.16, Par.83, the reservation request information is received only from the resident of the apartment house) 

As per claim 3, Morimura in view of Saito and Kimura teaches claim 17. Morimura further teaches:
wherein the defined individuals are participants also for a plurality of other properties. ( Morimura: Description Page 1, Par.32, Par.16, Par.83, the car sharing may be opened to persons other than the apartment house, and reservation request information may be received via the Internet 100. This further promotes effective use of the vehicle α and the like ) 

As per claim 19, Morimura in view of Saito and Kimura teaches claim 16. Morimura further teaches:
wherein a data set is saved in the reservation system for each user ID, said data set comprising a property ID of the property in which a user is in the user group of the property, the property ID being assigned to the user ID, ( Par.33, Par.35-36, Par.39, Par,48 Par.77), Morimura does not teach rights with respect to the user for parking (Saito: Par. 5- 6, membership identity). It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the property Id of the property assigned to the user ID feature for the same reasons it’s useful in Saito-namely, to identify and authenticate the members in advance who are registered to use the vehicle (Saito: Par. 5). The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of combination were predictable.

As per claim 10, Morimura in view of Saito and Kimura teaches claim 19. Morimura further teaches:
While Morimura teaches vehicle rental system and the property ID of the user (Par.33, Par.35-36, Par.39, Par. 48, Par.77), Morimura does not teach upon the detection of a vehicle of the vehicle rental system at an access control of another property, the rights of a user for said other property are determined, and access control is opened or not, for entrance and/or exit of the vehicle into/from the other property according to said rights. however, this is taught by Saito (Saito: Par.5-6, Par.14, Par.30-31, the parking lot in conjunction with the member identification authentication means and the vehicle to limit the entrance and exit of the vehicle) It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the access control feature for the same reasons its useful in Saito-namely, to restricts entry / exit of a vehicle. (Par.31). The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of combination were predictable.

Claims 5 and 6 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morimura in view of Saito in view of Kimura further view of Qian (US 2013/0085898A1)

As per claim 5, Morimura in view of Saito and Kimura teaches claim 16. Morimura further teaches:
wherein the user input is given via a user interface, via which a user is presented with vehicles available for rental ( Morimura: Par.9, Par.47, the real-time reservation status is indicated, Par.33, Par.66-67)
  Morimura does not teach a video display, however, this is taught by Qian (Par.39, under each vehicle there are small tabs linked to the interior image of the vehicle and the video. The customers can keep checking all the available vehicles until they pick the one that they like to drive.) It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the video displaying feature for the same reasons its useful in Qian-namely, to show the interior of the vehicle (Par. 39) The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of combination were predictable.
As per claim 6, Morimura in view of Saito, Kimura and Qian teaches claim 5. Morimura further teaches:
wherein the user is also presented with further information on the vehicle.(Morimura, Par.149, Par.33, Par.66) 

	Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morimura in view of Saito in view of Kimura in further view of Zaid et. al., (U.S. 2011/0112969).

As per claim 12, Morimura in view of Saito and Kimura teaches claim 16. Morimura further teaches:
While Morimura teaches rights assigned to the user ID in the reservation system, a reserved vehicle is displayed via the user interface in reaction to an input of a user (Morimura: Description Page 1, Par.47, Par.51, and Par.13). Morimura does not teach information on another user, However, Zaid teaches that (Zaid : Par. 72, tracking mechanism can be established to track group member driving history and reputation and allow the vehicle owner to have better control over the type of user the owner is lending/sharing/renting vehicle to. Par. 77, [display via wireless communication device] advertise or announce when the vehicle will be available for sharing (e.g., vehicle owner announces when the vehicle is available for sharing, and/or vehicle user announcing when the vehicle is returned and is available for sharing by others). It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the displaying feature of the information on the other user of a reserved vehicle for the same reasons its useful in Zaid-namely, to track group member driving history and reputation and allow the vehicle owner to have better control over the type of user the owner is lending/sharing/renting vehicle to (Zaid: Par. 72). The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of combination were predictable.

	 Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morimura in view of Saito in view of Kimura in further view of Ehlers (U.S. 2007/0138347).

As per claim 13, Morimura in view of Saito and Kimura teaches claim 16. Morimura further teaches:
 While Morimura teaches one of the vehicles of the vehicle rental system are saved in a data storage device of the reservation system together with the user ID ( Par.33, Par.84)
Morimura does not teach personal settings concerning the vehicle based on a user input or chosen by a user, and are loaded into the vehicle and activated, when the user uses this or another vehicle of the vehicle rental system.  However, Ehlers teaches that (Ehlers: Par. 52, Other systems that could be controlled by the individuals preference and authorization means include settings for one or more of the following: seat settings, mirror settings, climate control settings, peddle and steering wheel adjustments, Suspension controls, dashboard illumination controls, radio station setting by type and or genre, seat heaters, traction control and or drive train. Par. 82, individuals’ preference). It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the personal setting feature for the same reasons its useful in Ehlers-namely, to permit greater flexibility and customization to meet the specific needs of each user (Ehlers: Par. 82). The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of combination were predictable.

As per claim 14, Morimura in view of Saito, Kimura and Ehlers teaches claim 13. Morimura does not teach:
wherein, if there are different types of vehicles, an adaptation of the personal characteristics to the specific details of the vehicle is carried out. (Ehlers: Par. 81, [ rental cars and production passenger vehicles via] software radio and the means to configure authorize and activate the device to initiate a communications session 222 between the device and the navigation and or guidance system and cause it to use either the docked systems or the installed devices one or two way communications capabilities to gain data on local traffic conditions and provide the navigation and guidance systems with valuable additional data to enhance its routing capabilities Par. 52, individual’s preference, Par. 82, individual’s preference, Par. 83, Smart Cards or personal communications gateway devices 74, 132,196, permitting access to wireless networks and services through adaptive circuits dynamically configured by software, will provide added flexibility and ease of use of these guidance and navigation systems. Through their use, users will be able to transform basic guidance and navigation systems to meet their specific needs, access their preferences, utilize specific service providers and authorize and activate features and functions based on their level of service or subscription base). It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the personal characteristics feature for different types of vehicles for the same reasons its useful in Ehlers-namely, to meet the personal preferences of the user and provide added flexibility and ease of use of these guidance and navigation system and (Ehlers: Par. 83). The claimed invention is merely a combination of old elements and in the combination each element would have performed.

Claims 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morimura in view of Saito in view of Kimura in further view  of Webb et. al., (U.S. 2006/0114531). 

As per claim 20, Morimura in view of Saito and Kimura teaches claim 17. Morimura further teaches: 
While Morimura teaches parking space sensor system (Par.36, Par.42)  Morimura does not teach configured to sense analyze a vehicle exterior for detecting damage to a returned vehicle, said sensed data being compared by the reservation system to with target data for the particular vehicle. However, Webb teaches that (Webb: Par. 107,108, [comparing image data to determine whether damage to vehicle exist], Par. 44, and sensor). It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the sensor and the image comparing feature for the same reasons its useful in Webb-namely, to detect at least one difference between the at least one previously stored image and at least one corresponding subsequently captured image, then the vehicle inspection engine can determine that damage exists to the vehicle. Damage can include any change in a physical characteristic to a vehicle (Webb: Par. 107). The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of combination were predictable.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598. The examiner can normally be reached M-F: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/M.A.A./Examiner, Art Unit 3628       

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628